McKENNAN, Circuit Judge.
The novelty of the invention claimed by the complainant here is contested, but I do not feel called upon to say whether successfully or not, because the bill must be dismissed on another ground. Whatever may be the capabilities of the invention described in the patent, its character and scope are so circumscribed by the specifications and claims that the respondents cannot be adjudged to be infringers.
The complainant's and the respondents’ structures are operated by the application of different forces, and are of different construction, and are, therefore, not substantially identical. I deem it only necessary to make this general statement to indicate the reason for which the decree is made.
Bills dismissed at cost of complainant.